Citation Nr: 0531776	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  00-10 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of a spinal 
column injury. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran-appellant served on active duty from July 1969 to 
July 1971.

When this matter was last before the Board of Veterans' 
Appeals (Board) in November 2003, it was remanded to the 
Department of Veterans Affairs (VA), Chicago, Illinois, 
Regional Office (RO) for further development and 
readjudication.  Following the completion of the requested 
development, a supplemental statement of the case was issued 
in June 2005.  The case was returned to the Board for further 
appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and VA has satisfied the duty to notify 
the veteran of the law and regulations applicable to his 
claim and the evidence necessary to substantiate it.

2.  Evidence of a spinal column injury was not shown in 
service, and no probative and competent medical evidence has 
been received which shows the current existence of residuals 
of a spinal column injury or which links or relates residuals 
of a spinal column injury disorder to the veteran's period of 
active service.  


CONCLUSION OF LAW

The criteria for a grant of service connection for residuals 
of a spinal column injury have not been met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for residuals of 
a spinal column injury that he claims he sustained in 
service.  He alleges that he injured his neck during basic 
training in 1969 when he fell head-first after climbing over 
a training wall on an obstacle course.  He believes that 
service connection should be established for residuals of a 
spinal column injury on that basis.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, the Board will 
present pertinent laws and regulations and analyze the 
appellant's claim.

VA's Duties to Notify and Assist the Claimant 

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In this regard, the Board notes that the 
RO provided the veteran with a copy of the September 1999 
rating decision, March 2000 statement of the case, May 2001 
Board remand, September 2002 supplemental statement of the 
case, November 2003 Board remand, and June 2005 supplemental 
statement of the case.  These documents included a discussion 
of the facts of the claim, notification of the basis of the 
decision, and a summary of the evidence used to reach that 
decision.  The March 2000 statement of the case and June 2005 
supplemental statement of the case provided the veteran with 
notice of all the laws and regulations pertinent to his claim 
as well as the law and implementing regulations of the VCAA.  

Further, in correspondence dated in July 2001 and April 2004, 
the RO advised the veteran of VA's duties under the VCAA and 
the delegation of responsibility between VA and the veteran 
in procuring the evidence relevant to his claim, including 
which portion of the information and evidence was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  Quartuccio, 16 Vet. App. at 
187.  The VCAA notice advised the veteran of what the 
evidence must show to establish entitlement to service 
connection for the disability at issue.

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  In this case, the 
notice provided to the veteran in July 2001 and April 2004 
was given following the first AOJ adjudication of the claim, 
but prior to the transfer and certification of the veteran's 
case to the Board.  Notwithstanding, the timing of the 
notice, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  Therefore, to decide the appeal 
would not be prejudicial error to the veteran.

The Board also acknowledges that the July 2001 and April 2004 
VCAA notices contained no specific request for the veteran to 
provide any evidence in the veteran's possession that 
pertained to the claim or something to the effect that the 
veteran give VA everything he had that pertained to his 
claim.  38 C.F.R. § 3.159(b)(1) (2004).  A complying notice, 
however, need not necessarily use the exact language of the 
regulation so long as that notice properly conveys to a 
claimant the essence of the regulation.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

Essentially, throughout the course of this appeal, the RO 
asked the veteran for all the information and evidence 
necessary to substantiate his claim-that is, evidence of the 
type that should be considered by VA in assessing his claim.  
A generalized request in the initial VCAA notice for any 
other evidence pertaining to the claim would have been 
superfluous and unlikely to lead to the submission of 
additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case, the omission of the request for "any evidence in 
the claimant's possession that pertains to the claim" in the 
initial notice did not harm the veteran, and it would be 
legally proper to render a decision in the case without 
further notice under the regulation.  Id.

The Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

In this case, the RO has not provided a medical examination 
or secured a medical opinion regarding whether the veteran 
has current residuals of a spinal column injury that could be 
related to service.  The Board has accordingly considered 
whether such a medical opinion should be obtained and has 
determined that such an examination/medical opinion is not 
required.  Significantly, the veteran's service records do 
not document the presence of a spinal column injury in 
service.  Given the absence of any relevant disease or injury 
in service, any current medical opinion regarding a nexus 
between the veteran's current disability and his military 
service would be based on the appellant's unsupported 
contentions as to what occurred in service.  It is well-
established, that a medical opinion that is based on a 
claimant's reported history is of no probative value.  See 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995); see also 
Leshore v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).

In this case, as explained in detail below, the record is 
devoid of any evidence that the veteran had a spinal column 
injury in service or at any time thereafter.  In fact, during 
the course of a VA examination in May 1999, the veteran 
stated that he did not receive treatment at the time of the 
purported spinal column injury in service.  The veteran has 
not made the RO or the Board aware of any other evidence 
relevant to his appeal that needs to be obtained.  It does 
not appear that there are any additional pertinent treatment 
records to be requested or obtained.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim of 
entitlement to service connection for residuals of a spinal 
column injury.  Accordingly, the Board will proceed with 
appellate review.

Relevant law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).  Notwithstanding the 
lack of a diagnosis of a disability during service, service 
connection may still be granted if all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 
Vet. App. 503, 505 (1992).

In order to prevail on the issue of direct service connection 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002).

In Gilbert, the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

It is the veteran's primary contention that he sustained a 
spinal column injury while in service.  He claims that he 
injured his neck during basic training in 1969 when he fell 
head-first after climbing over a training wall on an obstacle 
course.  He states that service connection should be granted 
accordingly.  

Service connection may be granted if the evidence establishes 
that the claimed disability is related to service.  Applying 
the Hickson analysis, the initial question is whether there 
is evidence of the current residuals of a spinal column 
injury.  The appellant himself asserts that he had a spinal 
column injury in service and that he has current residuals 
thereof.  The Court, however, has held that a lay person, 
such as the appellant, is not competent to offer evidence 
that requires medical knowledge, such as the diagnosis or 
cause of a disability.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

There is contained in the claims file, however, a radiology 
report, dated in October 1991, showing the clinical 
impression of degenerative change of the veteran's cervical 
spine with spinal stenosis at C4-5, C5-6, and C6-7, more 
severe at C5-6, correlating with clinical findings of left 
radiculopathy at C5-6.  This represents the initial clinical 
documentation of a disability of the spine that could 
conceivably be the residual of a spinal column injury.  

There is also the report of a VA spine examination dated in 
May 1999 offering a diagnosis of cervical spondylosis, as 
well as the report of a May 1999 VA neurological examination 
showing a diagnosis of cervical neck strain.  Finally, VA 
rheumatology clinic outpatient treatment notes, dated in 
October 2001, show the most recent record of treatment of the 
diagnosed cervical spondylosis.  

Clearly, the veteran's claim has satisfied Hickson element 
(1), that is, medical evidence of a current disability.  The 
veteran's claim, however, fails based upon the other two 
Hickson elements.  

Specifically, with respect to Hickson element (2), there is 
no record of complaints, findings, or treatment during active 
service of a spinal column injury.  This is consistent with 
the history provided by the veteran during the course of the 
May 1999 VA spinal examination in which he stated that he had 
not received treatment at the time of the purported spinal 
column injury in service.  Significantly, the clinical 
evaluation of the veteran's spine upon separation examination 
in July 1971 produced normal findings.  Consequently, it must 
be found that there is no documentation that the veteran 
sustained a spinal column injury in service.  The Board must 
therefore find that Hickson element (2) has not been 
satisfied as to the claimed disorder.  

Essentially, for reasons stated above the Board cannot accept 
as competent evidence the unsubstantiated allegations of the 
veteran regarding his spinal column injury during service.  
Hickson element (2) fails as to the claimed injury.

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b).  

In other words, the Board has the fundamental authority to 
decide in the alternative.  See Luallen v. Brown, 8 Vet. App. 
92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 
(1995).  Although as explained immediately above the Board 
believes that the veteran's claim fails on element (2), for 
the sake of completeness the Board will also address element 
(3).

With respect to Hickson element (3), while the veteran has 
expressed the opinion that he has current residuals of a 
spinal column injury, as noted above, the Court has held that 
a lay person, such as the veteran, is not competent to offer 
evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  This is so even when the explanation 
offered by the veteran has been transcribed by a physician, 
without comment, in the context of a report of a medical 
examination, as in the case of the May 1999 VA examination 
reports.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant].  In the instant case, the 
examiners' made no conjecture as to the possibility of a 
relationship between a current disorder and service.  

The Board has reviewed the entire body of evidence, including 
the service medical records, the veteran's written 
statements, and the statements of the veteran's 
representative.  In this case, no competent medical evidence 
or opinion has been entered into the record which links or 
relates a current disability to a spinal column injury 
allegedly sustained during the veteran's period of active 
service.  

The medical evidence, in fact, serves to contradict the 
veteran's contention that he sustained a spinal column injury 
in service.  Significantly, the service medical records show 
no such injury either independently, or when matched to the 
veteran's explanation of events in service.  Moreover, the 
examination of the veteran's spine upon separation in July 
1971 produced normal findings.  Just as critically, the Board 
must accord considerable evidentiary weight to the fact that 
the first clinical documentation of a spinal disability was 
not shown until 1991, a full 20 years after service.  

Based upon the foregoing analysis, the Board finds that a 
preponderance of the evidence in this case is against the 
claim for service connection for residuals of a spinal column 
injury.  As to the question of according reasonable doubt to 
the veteran's claim, on the basis of a thorough review of the 
record, it is concluded that there is no approximate balance 
of the evidence for and against the claim.  Indeed, the 
preponderance of the evidence is against finding that the 
veteran had a spinal column injury in service or that he has 
currently residuals of a spinal column injury that was 
sustained in service, and thus against the claim for service 
connection for residuals of a spinal column injury.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).  Accordingly, service connection for the claimed 
disorder must be denied.


ORDER

Entitlement to service connection for residuals of a spinal 
column injury is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


